Case 19-03448-CL7             Filed 09/12/19   Entered 09/12/19 13:54:42   Doc 39   Pg. 1 of 3




 1   MICHAEL D. BRESLAUER [SBN 110259]
     mbreslauer@swsslaw.com
 2   SOLOMON WARD SEIDENWURM & SMITH, LLP
     401 B Street, Suite 1200
 3   San Diego, California 92101
     Telephone: (619) 231-0303
 4   Facsimile: (619) 231-4755
 5   Attorneys for The Neal K. McFarlane and
     Jennifer C. McFarlane Revocable Trust of
 6   1999
 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10   In re                                               CASE NO. 19-03448-CL7
11   RAY ROSA, JR. dba SWC,                              RS No. MDB-1
12                                Debtor.
13                                                       EX PARTE APPLICATION FOR
     THE NEAL K. MCFARLANE AND                           ORDER SHORTENING TIME FOR
14   JENNIFER C. MCFARLANE                               HEARING ON EMERGENCY
     REVOCABLE TRUST OF 1999,                            MOTION FOR RELIEF FROM
15                                                       AUTOMATIC STAY (UNLAWFUL
                                   Movant,               DETAINER)
16   v.
                                                         Date: None set
17   RAY ROSA, JR.; GERALD H. DAVIS,                     Time:
     CHAPTER 7 TRUSTEE,                                  Dept: Five (5)
18
                                   Respondent.           Honorable Christopher B. Latham
19

20            TO THE HONORABLE CHRISTOPHER B. LATHAM, UNITED STATES
21   BANKRUPTCY JUDGE:
22            The Neal K. McFarlane and Jennifer C. McFarlane Revocable Trust of 1999
23   (the “Lessor”) files its Ex Parte Application for Order Shortening Time for Notice of
24   its Motion for Relief from Automatic Stay – Unlawful Detainer (the “Motion”) as
25   follows:
26            The Lessor moves ex parte pursuant to Local Bankruptcy Rule 9006-1(f) and
27   9013-6(a)(1)(f) for an order shortening time for a hearing on the Motion (Dkt No.
28   35.

     P:01313252.1:64434.001
Case 19-03448-CL7             Filed 09/12/19   Entered 09/12/19 13:54:42   Doc 39   Pg. 2 of 3




 1             Cause exists to shorten the time for hearing on the Motion because the matter
 2   presents economically exigent circumstances regarding the ongoing payment of
 3   residential rent by the Debtor and owed to the Lessor. Without quick relief, the
 4   Debtor will continue to consume the value of the residential property he occupies.
 5   Given his conversion to Chapter 7, he will present no meaningful means to the
 6   Lessor to recoup or otherwise recover such lost value. the debtor has indicated he
 7   opposes the Motion to lift the stay. If that is so, there can be no compelling reason
 8   why he should have the benefit of an extended period to occupy the premises
 9   without providing the Court with grounds for his continued occupation without
10   payment of current and past due rent.
11             Accordingly, the Debtor now brings this ex parte application for a hearing on
12   shortened notice within which the debtor will have to file his objection. The Debtor
13   believes that five Court days’ notice to file and serve objections for a hearing to be
14   held on September 23, 2019, or as soon thereafter as the Court’s calendar will
15   permit, is reasonable under the circumstances of this matter.
16             WHEREFORE, the Lessor respectfully requests that this Court issue an Order
17   for shortened notice setting a hearing of this matter to require any opposition to the
18   Motion to be filed and served (via email on Debtor’s counsel) within four days
19   following service; that the Debtor’s reply be filed one day following service of
20   opposition, if any; and that a hearing be set by the Court on September 23, 2019, or
21   at the earliest practicable time thereafter.
22   DATED: September 12, 2019 SOLOMON WARD SEIDENWURM &
23
                               SMITH, LLP

24
                                               By: /s/ Michael D. Breslauer
25
                                                   MICHAEL D. BRESLAUER
26                                                 Attorneys for The Neal K. McFarlane and
27                                                 Jennifer C. McFarlane Revocable Trust of 1999

28

     P:01313252.1:64434.001                             2
Case 19-03448-CL7             Filed 09/12/19   Entered 09/12/19 13:54:42      Doc 39   Pg. 3 of 3




 1                                             PROOF OF SERVICE

 2          I, Wendy A. Yones, declare that I am employed in the County of San Diego, State of
     California; I am over the age of eighteen years and am not a party to this action; my business
 3   address is Solomon Ward Seidenwurm & Smith, LLP, 401 B Street, Suite 1200, San Diego, CA
     92101, in said County and State. On September 12, 2019, I served the following document(s):
 4
               EX PARTE APPLICATION FOR ORDER SHORTENING TIME FOR
 5             HEARING ON EMERGENCY MOTION FOR RELIEF FROM
               AUTOMATIC STAY (UNLAWFUL DETAINER); PROPOSED ORDER
 6
     on each of the interested parties stated on the attached service list.
 7
     I.     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
 8   ("NEF"): Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the
     foregoing document will be served by the court via NEF and hyperlink to the document. On
 9   September 12, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary
     proceeding and determined that the following person(s) are on the Electronic Mail Notice List to
10   receive NEF transmission at the e-mail address(es) indicated below:
11             Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
               Gerald H. Davis ghd@trusteedavis.com, ghd@trustesolutions.net
12             United States Trustee ustp.region15@usdoj.gov
13
     II.     TO BE SERVED BY EMAIL: Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
14   September 12, 2019, I served the following person(s) and/or entity(ies) by personal delivery, or
     (for those who consented in writing to such service method), by email as follows. Listing the
15   judge here constitutes a declaration that personal delivery on the judge will be completed no later
     than 24 hours after the document is filed.
16
                                Ray Rosa, Jr. - rayrosawoundcare@yahoo.com
17
     I declare under penalty of perjury under the laws of the United States of America that the
18   foregoing is true and correct.

19

20   Dated: September 12, 2019                       By: /s/ Wendy A. Yones
                                                        WENDY A. YONES
21

22

23

24

25

26

27

28

     P:01313252.1:64434.001                             3
